Citation Nr: 9926082
Decision Date: 09/13/99	Archive Date: 11/08/99

DOCKET NO. 96-28 618               DATE SEP 13, 1999

On appeal from the U. S. Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC

THE ISSUE

Entitlement to compensation benefits under the provisions of 38
U.S.C.A. 1151 for dental and mouth disability based on alleged oral
surgery performed by the VA in late 1985.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Thomas A. Pluta, Counsel 

INTRODUCTION

The veteran had active service from September 1958 to November
1962. This appeal originally arose from an August 1995 rating
action which denied compensation benefits under the provisions of
38 U.S.C.A. 1151 for dental and mouth disability based on alleged
oral surgery performed by the VA in late 1985.

In his May 1996 Substantive Appeal, the veteran requested a hearing
before a Member of the Board of Veterans Appeals (Board), as well
as a hearing before a Hearing Officer at the RO. In a statement
subsequently in May 1996, the veteran's representative stated that
the veteran wanted to attend a hearing before a Hearing Officer at
the RO. By letter of October 1996, the RO notified the veteran of
a hearing which had been scheduled for him before a Hearing Officer
at the RO for a date in November, and the veteran duly reported for
and gave testimony at that hearing.

By decision of 26 March 1999, the Board denied compensation
benefits under the provisions of 3 8 U.S.C.A. 1151. Three days
subsequent to this decision, on 29 March 1999 the RO notified the
Board that the veteran had telephoned to request a hearing before
a Member of the Board. By letter of June 1999,,the Board notified
the veteran of a hearing which had been scheduled for him before a
Member of the Board in Washington, D.C. for a date in July, and the
veteran duly reported for and gave testimony at that hearing held
before another Member of the Board.

2 - 

In view of the fact that the veteran appeared for the July 1999
Board hearing on appeal, due process of law requires that the
Board's 26 March 1999 decision hereby be vacated. 38 C.F.R.
20.904(a) (1998). In accordance with this Order, the veteran's
claim will be referred for de novo consideration of his appeal by
the Member of the Board who conducted the July 1999 Board hearing,
as if the 26 March 1999 Board decision had not been issued.

BRUCE E. HYMAN 
Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the U.S. Court of Appeals for Veterans
Claims. This vacation of a prior Board decision is in the nature of
a preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.904(a), 20.1100 (1998).

3 -


Citation Nr: 9908241  
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-28 618 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from September 1958 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO which denied compensation benefits under the provisions of 
38 U.S.C.A.§ 1151 for injury/damage to the teeth and mouth.  
In November 1996, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO, a transcript of 
which is of record.  The hearing officer's decision is 
contained in the supplemental statement of the case dated in 
October 1997.  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A.§ 1151 for dental and mouth 
disability based on alleged oral surgery performed by the VA 
in late 1985 is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985.  38 
U.S.C.A.§ 5107 (West 1991 & Supp. 1998)  



REASONS AND BASES FOR FINDING AND CONCLUSION

At an RO hearing of November 1996, and in various statements 
contained in the record, the veteran has asserted that he was 
seen by a VA dentist at the VA Medical Center in Washington, 
D.C.,for a toothache in the fall of 1985 and, at that time, 
was given extensive dental treatment and oral surgery against 
his will.  The veteran has asserted that this treatment 
resulted in disabilities that included dental pain, 
disfigured and cracked teeth, and numbness in the mouth area 
causing a speech impediment.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As will be 
explained below, the Board finds that the claim is not well 
grounded.

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran suffers injury as the result of examination, medical 
or surgical treatment performed by the VA, not the result of 
the veteran's own willful misconduct, and such injury results 
in additional disability, compensation shall be awarded for 
this disability in the same manner as if such disability were 
service connected.  

38 C.F.R. § 3.358 (c)(3) (1998) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

The record contains VA and private clinical records that 
reveal considerable dental treatment and oral surgery in 
1980, 1989, and 1990. However, the record contains no 
clinical documentation of any dental treatment by the VA 
during 1985.  

In February 1995, the RO contacted the VA Medical Center in 
Washington, D.C., and requested that the facility provide all 
clinical records refecting any diagnostic, therapeutic, or 
surgical procedure performed in the fall of 1985.  In an 
April 1995 statement, the Medical Records Technician at that 
facility replied that the records system did not contain any 
dental records for that time period. 

In the context of this case, a well-grounded claim for 
compensation under 38 U.S.C.A.§ 1151 requires that there be 
competent medical evidence of current dental or oral 
disability related to VA dental treatment which was afforded 
the veteran in late 1985.  As noted above, there is no VA 
dental record or other VA medical record indicating that the 
veteran received any VA dental treatment during that time 
frame.  While the extent of the veteran's current dental 
disability, if any, is unknown, the record fails to indicate 
that the 1985 VA dental treatment, alleged by the veteran to 
be the cause of current dental disability, ever in fact 
occurred.  Since that is the case, the veteran's claim for 
compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985 is not 
well grounded and must be denied.  


ORDER

Compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and 

mouth disability based on alleged oral surgery performed by 
the VA in late 1985 are denied.  

           
     BRUCE E. HYMAN
     Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


